Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 11 are pending in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zheng et al, United States Patent Application Publication No. 20170315728.
Claim 1:
	Zheng discloses:
a storage device; and a controller, wherein the controller includes a first interface connected to a server system that issues an IO request to the storage system, a second interface connected to a management system that manages the storage system (see Fig. 2 and [0080] → Zheng discloses this limitation in that the system comprises an administration layer (first interface) connected to the system server that process I/O command requests to the storage and a cluster/storage controller (second interface) connected to the system managing cluster nodes in the cluster storage DB), and  
a memory that provides the server system with a volume that is to be configured by using the storage device, and that stores attribute information and status information with respect to a snapshot to be acquired upon receiving a snapshot acquisition instruction on the volume from one of the first and second interfaces, the attribute information indicating whether the snapshot acquisition instruction is received through the first interface or the second interface, the status information indicating that an acquired snapshot is in a state where a deletion instruction is not issued yet (see Fig. 2 and [0092]-[0010] → Zheng discloses this limitation in that the system comprises a plurality of snapshots in clusters, and wherein the system comprises cluster database storing attribute and status information about 

Claim 2:
	Zheng discloses:
the snapshot acquisition instruction received through the first interface represents a request from the server system application, and upon receiving a snapshot acquisition instruction from the application through the first interface, the controller stores snapshot management information in the volume (see [0092]-[0010] → Zheng discloses this limitation in that the system receives the system snapshot command and stores the associated information at the volume layer). 

Claim 3:
	Zheng discloses:
wherein the status information stored in the memory includes information indicating that an acquired snapshot is in a state where a deletion instruction is received (see [0092]-[0010] → Zheng discloses this limitation in that the system receives the system snapshot command including snapshot deletion instructions). 

Claim 4:
	Zheng discloses:
wherein when acquiring a plurality of snapshots in the volume that represent states at different time points, the controller performs group registration of the plurality of snapshots in accordance with the attribute information and the status information (see [0092]-[0010] → Zheng discloses this limitation in that the system groups snapshots into groups with group memberships based on their attribute and status information). 

Claim 5:
	Zheng discloses:
wherein when a deletion instruction for deleting one of the plurality of snapshots is received from one of the first and second interface and the snapshot designated by deletion instruction is subjected to the group registration, the controller executes the received deletion instruction for snapshot only when the status information on all snapshots subjected to the group registration indicates a state where a deletion instruction is received (see [0092]-[0010] → Zheng discloses this limitation in that the system processes the consistency group deletion when all group member objects indicating having the same membership and state). 

Claim 6:
	Zheng discloses:
wherein the controller sets the status information on all snapshots subjected to the group registration to a state where a deletion instruction is received, and then deletes the group registration (see [0092]-[0010] → Zheng discloses this limitation in that the system restores all of the consistent group snapshots to the same state as exists in the CG snapshot). 

Claim 7:
	Zheng discloses:
wherein when the deletion instruction for snapshot designates a snapshot not subjected to the group registration, the controller deletes the snapshot (see [0092]-[0010] → Zheng discloses this limitation in that the system deletes the object member in a current consistent group but not in the snapshot as the result of the snap restore). 

Claim 8:
	Zheng discloses:
wherein the controller causes the memory to store identification information on a snapshot subjected to the group registration that is recognizable by the server system at the time of the group registration (see [0092]-[0010] → Zheng discloses this limitation in that the system stores identification information of a snapshot in an consistent group by recording the UUID in the cluster database). 

Claim 9:
	Zheng discloses:
wherein when restoring a snapshot subjected to the group registration, the controller restores the identification information recognizable by the server system (see [0092]-[0010] → Zheng discloses this limitation in that the system stores restores a snapshot using snapshot identification UUID). 

Claim 10:
	Zheng discloses:
wherein after a snapshot subjected to the group registration is restored, the controller deletes a snapshot of a generation unrecognizable by the server system (see [0092]-[0010] → Zheng discloses this limitation in that the after the restoration, the system deletes the object member in a current consistent group but not in the snapshot as the result of the snap restore). 

Claim 11 is essentially the same as Claim 1 except it set forth the claimed invention as a method claim and is rejected for the same reason as applied hereinabove for Claim 1. 


Relevant Prior Art
Miyamoto, U.S. Patent Application Publication No. 20180032965, is directed to a method and system that monitors a plurality of user account using snapshot grouping editing techniques to editing user itineraries. 
The above reference is pertinent arts listed in PTO-892 from. It is directed to the same field of invention to the state of art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN HUTTON whose telephone number is (571)270-1223. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.